DETAILED ACTION
This action is in response to the amendment filed 23 August 2022.
Claims 1–5 are pending. Claims 1 and 5 are independent.
Claims 1–5 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
The objections to the specification regarding the title and use of trademarks are withdrawn in light of the amendment and accompanying arguments (remarks, p. 5).
The objections to claims 3 and 4 are withdrawn in light of the amendment and accompanying arguments (remarks, p. 5).
Applicant’s arguments, see remarks, filed 23 August 2022, with respect to the rejection(s) of claim(s) 1–4 under § 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Guo et al.
Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 recites “[a] method, implanted by circuitry of an entity identification system”. It appears this should instead recite “[a] method, implemented by circuitry of an entity identification system”.
Appropriate correction is required.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–5 are rejected under 35 U.S.C. § 103 as being unpatentable over Lašek et al. (“Context Aware Named Entity Disambiguation”) [hereinafter Lašek] in view of Guo et al. (“Improving Candidate Generation for Entity Linking”).
Regarding independent claim 1, Lašek discloses an entity identification system comprising circuitry configured to:	input a sentence; Text is input for named entity disambiguation (Lašek, p. 403, § III); the text includes sentences (Lašek, p. 404–405, § V(A–B)).	extract one or more phrases from the input sentence; Surface forms [phrases] are identified in the text (Lašek, p. 403, § III).	convert at least one of the extracted phrases into one or more candidate phrases for an entity linked to the phrase; Candidate entities are identified based on the extracted surface forms (Lašek, p. 403, § III).	generate one or more combinations of phrases, which correspond to the sentence, each including one of the one or more candidate phrases; Combinations of candidate entities are generated (Lašek, p. 404–405, § V(A–B)).	calculate a score of each of the combinations on the basis of1 a score for a similarity between phrases included in the combination; and A co-occurrence score is generated for the candidate entity combinations (Lašek, p. 404–405, § V(A–B)).	identify a phrase for the linked entity from among the one or more candidate phrases on the basis of the scores of the combinations, The highest co-occurrence score is used to determine the correct candidate for each surface form (Lašek, p. 404–405, § V(A–B)). [Applicant’s specification states that a similarity score may be calculated based on co-occurrence of phrases; see ¶ 33.]
Lašek teaches simplifying the computation by using a matrix (Lašek, p. 404 § B) but does not expressly teach reducing the number of candidates. However, Guo teaches:	wherein when a number of combinations is equal to or larger than a threshold set in advance, for each of the one or more candidate phrases the circuitry reduces the candidate phrase based on at least one of the character string length of the candidate phrase, the appearance frequency of the candidate phrase in a corpus, and the part of speech of the candidate phrase, and generates combinations of phrases from unreduced candidate phrases. A set volume threshold limits the size of a candidate set for named entity linking; candidates are pruned [reduced] based on criteria including length and frequency (Guo, pp. 230–231).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Guo with those of Lašek. Doing so would have been a matter of simple substitution of one known element [reducing the computation by using the matrix] for another [reducing the computation by pruning the candidate set] to produce a predictable result [a named entity identifier that reduces the number of candidates based on certain criteria].
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Lašek/Guo further teaches:	wherein the circuitry inputs a corpus and extracts phrases from the sentence on the basis of the input corpus. The named entity recognition is based on a knowledge base (Lašek, p. 405, § VI(B)), which may be Wikipedia (Lašek, p. 405, § VI(A)). [Applicant’s specification states that the corpus may be Wikipedia; see ¶ 17.]
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Lašek/Guo further teaches:	wherein circuitry inputs a corpus and calculates a score for a similarity between phrases on the basis of the input corpus. The co-occurrence scores are based on co-occurring entities within a knowledge base (Lašek, p. 404, § V). The knowledge base may be based on, e.g. Wikipedia (Lašek, p. 405, § VI(A)). [Applicant’s specification states that the corpus may be Wikipedia; see ¶ 17.]
Regarding dependent claim 4, the rejection of parent claim 2 is incorporated and Lašek/Guo further teaches:	wherein circuitry inputs a corpus and calculates a score for a similarity between phrases on the basis of the input corpus. The co-occurrence scores are based on co-occurring entities within a knowledge base (Lašek, p. 404, § V). The knowledge base may be based on, e.g. Wikipedia (Lašek, p. 405, § VI(A)). [Applicant’s specification states that the corpus may be Wikipedia; see ¶ 17.]
Regarding independent claim 5, this claim recites limitations similar to those of claim 1, and is rejected for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The phrase “on the basis of” is interpreted in light of the specification, ¶ 70.